 Case 2:20-cv-12891-LJM-EAS ECF No. 5, PageID.31 Filed 12/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MAR’TELL MOORE,

        Petitioner,                                   Case No. 2:20-cv-12891-LJM-EAS
                                                      Honorable Laurie J. Michelson
 v.

 STATE OF MICHIGAN,

        Respondent.


                       OPINION AND ORDER
 DISMISSING PETITION WITHOUT PREJUDICE FOR FAILURE TO EXHAUST


       The Court has a duty to review habeas corpus petitions when they are filed. See Rule 4 of

the Rules Governing § 2254 Cases. Having fulfilled that duty, Mar’tell Moore’s petition will be

dismissed without prejudice. He may refile his petition after he pursues all of his claims for the

writ in the state courts, or he may refile his petition with only those claims that have been

exhausted.

       Some law on exhaustion is helpful to understand this decision.

       To exhaust a claim, a state prisoner must present the claim to the state trial, appellate, and

supreme courts before presenting the claim to a federal court in a petition for habeas corpus. See

Rayner v. Mills, 685 F.3d 631, 643 (6th Cir. 2012).

       Prior to the enactment of the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), when a state prisoner filed a petition for a writ of habeas corpus in federal court that

included unexhausted and exhausted claims (a “mixed petition”), district courts had no choice but

to dismiss the complaint. Rose v. Lundy, 455 U.S. 509, 522 (1982). Prior to AEDPA, this dismissal
  Case 2:20-cv-12891-LJM-EAS ECF No. 5, PageID.32 Filed 12/08/20 Page 2 of 3




would come at no prejudice to the prisoner—after he presented his unexhausted claims to the state

court, and if the state court denied them, he could then bring those claims to federal court.

        AEDPA’s one-year statute of limitations changed the calculus. If a federal court were to

dismiss a mixed petition near the end of the one-year period, it would be difficult for the prisoner

to exhaust state court remedies and then refile a petition with the federal court within the time

allowed. See Rhines v. Weber, 544 U.S. 269, 275 (2005). The issue is not the length of the state-

court proceedings themselves, for tolling would apply while those were pending, 28 U.S.C.

§ 2244(d)(2); the issue is that there would be little time for the prisoner to initiate state proceedings

and, once those are over, reinitiate federal proceedings, see Rhines, 544 U.S. at 275. Thus, in

Rhines, the Supreme Court softened Lundy’s rule and permitted district courts to hold mixed

petitions in abeyance rather than dismiss them. Id.

        With that background on the law, the Court turns to this case.

        A review of Moore’s petition indicates that only part of one claim is exhausted. Moore

himself says that two of his four claims were not presented on direct appeal. (ECF No. 1,

PageID.5.) And a comparison of his petition against the Michigan Court of Appeals’ opinion

suggests that a third claim and part of a fourth are unexhausted too. See generally People v. Moore,

No. 344801, 2019 WL 4855943 (Mich. Ct. App. Oct. 1, 2019). So, at best, Moore’s petition is

mixed. And that raises the stay or dismiss question.

        The answer is dismissal. Moore’s direct appeal ended on March 27, 2020, when the

Michigan Supreme Court denied leave to appeal. People v. Moore, 940 N.W.2d 84 (Mich. 2020).

Moore did not seek a writ of certiorari from the United States Supreme Court. (See ECF No. 1,

PageID.2.) So the one-year clock for filing a petition for habeas corpus did not start until 90 days

after the Michigan Supreme Court’s decision, on or around June 25, 2020. See Jimenez v.



                                                   2
 Case 2:20-cv-12891-LJM-EAS ECF No. 5, PageID.33 Filed 12/08/20 Page 3 of 3




Quarterman, 555 U.S. 113, 119 (2009). This means that Moore has until late June 2021 to file a

petition for habeas corpus. See 28 U.S.C. § 2244(d)(1)(A). That is over six months from now.

Splitting those months evenly, once this case is dismissed, Moore has three months to file a motion

for relief from judgment with the state trial court and, once state proceedings are complete, three

months to refile a petition with this Court.1 Moore does not face the situation that Rhines was

concerned about. So Lundy’s dismissal rule applies here.

       For the reasons given, Moore’s petition is DISMISSED WITHOUT PREJUDICE to

refiling once all his claims have been pursued through the state-court system. Alternatively, Moore

may initiate a new federal case now by filing a petition that drops his unexhausted claims and

includes only exhausted claims; but if the Court decides that new petition, Moore might be barred

from filing a second petition with other claims, see 28 U.S.C. § 2244(b).

       SO ORDERED.

       Dated: December 8, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




       1
          The one-year clock will be paused so long as Moore has a properly filed motion for relief
from judgment and, if that is denied, a properly filed request for leave from the Michigan Court of
Appeals and, if that is denied, a properly filed request for leave from the Michigan Supreme Court.
See 28 U.S.C. § 2244(d)(2) (“The time during which a properly filed application for State post-
conviction or other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under this subsection.”).
                                                3
